Title: From Thomas Jefferson to Thomas Appleton, 11 June 1822
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
 June 11. 1822.
My last to you was of May 25. since which I have recieved yours of July 7. and Sep. 3. we have been in hopes of hearing from you of the shipment of the Capitels. without waiting for that however we now make a remittance of the conjectural balance on the following view.D.Proceeds of the bill remitted1680my part of it444the part of the university1239deduct for Raggi’s (Giacomo) order200sum applicable to credit of the Capitels1039their whole cost on board ship estimated1900balance now remitted861[vertically in left margin:] 1st thro’ S. Williams & B. Peytonwhich sum of 861.D. subject to loss or gain of exchange we now enable Colo Bernard Peyton of Richmond to remit by bill to mr Samuel Williams No 13. Finsbury square London, your correspondent. any small variation of final balance it will be an accomodation to settle thro’ your friend in the US as suggested in your letter.The buildings for our University will all be compleated in the course of the summer except the Rotunda for the Library expected to cost 50,000.D. this sum the legislature refused at their late session to furnish, which of course suspends our commencement of this building until that body shall think better of it. the numerous changes made in the late elections are thought to hold out a hope that that which will assemble in December next will authorise us to proceed. we have power to suspend our proceedings in the mean time till that or some succeeding legislature shall be more favorable to the establishment; and so long also we must suspend our orders for the capitels which in my letter of Apr. 16. 21. I thought might be called for, for that buildingGiacomo Raggi left us at the close of his term, he had managed his affairs more prudently than Michael, as he recieved from us at his departure upwards of 1100.D. the savings of his 3 years service. he left us well contented and with an intention to be back in a year to settle. we have never heard whether Michael got back safely to his family. accept assurances of my constant friendship and respect.Th: JeffersonP. S. July 1. I inclose you in this my duplicate, a triplicate of the bill of Joseph Marx senr on Marx & Wheattal of London in favr of Samuel Williams for 293 £–12 s–6 d sterling equal at par to 1305.D. but costing here at the present rate of exchange 1422. D 45 c. I inclose it, by way of trial as to speed & certainty, thro’ Messrs Dodge and Oxnard my correspondents at Marseilles, to which place it passes thro’ the office of state under cover to mr Gallatin. we are now at the 1st of July without any information as to our Capitels later than yours of Sep. 3. which is a circumstance of uneasiness as the buildings wait for them.the original went thro B. Peyton to Saml Williams.